DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 601 (figure 5).  Is reference numeral “601” supposed to be another occurrence of reference character “501”?  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

24" and "25" have both been used to designate the fastener (Figures 1-2).  Additionally, note that reference character “25” also appears to designate the fastener of the alternate embodiment as shown in figures 4-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Within figure 1 and the corresponding specification, the applicant refers to a second end of each lifting arm with reference character “23” wherein the second end of each lifting arm is “hand-shaped” as shown therewithin.  Additionally, the applicant refers to fasteners with the reference character “24” as shown in figure 1 and the corresponding specification.  However, within figure 2 and the corresponding specification, the applicant refers to the fasteners with reference character “25”.  Is this a mistake?  If not, why is the applicant using two different reference characters for the 
Within figures 4-5 and the corresponding specification, it appears that the fasteners (now reference character “25”) is a combination of the second end of each lifting arm (previously referred to as “23”) and the fasteners (previously referred to as “24”).  Is this correct?  If so, the applicant needs to make it clear that the fasteners (reference character “25”) of figures 4-5 is a different embodiment thereof.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2 and 9, the applicant recites, “a fastener disposed on a free end of each lifting arm” (line 10 of claim 1) and “wherein each of the pair of lifting arms is movable with along a track” (line 12 of claim 1).  Accordingly, the applicant is claiming two fasteners and two tracks.  However, within lines 13 and 15 of claim 1, the applicant recites “the track”.  It is unclear to which track the applicant is referring since there are 
Further regarding claim 1, the applicant’s recitation, “wherein each of the pair of lifting arms is movable within along a track on each of the pair of vertical supports, wherein the track does not intersect a top surface single plane of the horizontal support that defines a first horizontal plane at any position of within the track, the first horizontal plane parallel to the base a ground surface” (lines 12-15) for a multitude of reasons.  Firstly, the recitation has multiple combinations or pairs of terms/phrases that render the claim indefinite (refer to the bold terms/phrase above).  Based on the applicant’s parent application, it appears that the applicant mistakenly failed to cancel one of the terms/phrases from each pair.  Accordingly, for the purpose of this Office Action, the recitation will be interpreted as “wherein each of the pair of lifting arms is movable  a track on each of the pair of vertical supports, wherein the track does not intersect a top surface  of the horizontal support that defines a first horizontal plane at any position of  the track, the first horizontal plane parallel to ”.  Additionally, the recitation, “wherein each of the pair of lifting arms is movable 
Regarding claim 1, the applicant recites that the fastener is “a hand shaped fastener” within line 11 of the claim.  The term “hand shaped” is considered indefinite because the meets and bounds thereof are not clear.  What represents a hand shape?  Is a “hand shape” based on having fingers and/or having a certain number of fingers?  Could an oval shaped element be considered “hand shaped” because it resembles a fist.  Additionally, note that the applicant’s own disclosure shows a hand shape with 4 fingers (figures 1-3) and five fingers (figures 4-5).  Would a 4 fingered element represent a human hand?  To what degree can an element be considered “hand shaped”?  
Claim 7 recites the limitation "the power supply" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, note that claim 7 is improperly dependent from claim 9 (claim 9 comes after claim 7).  Is 
Claim 10 recites the limitation "the opposing hand-shaped member" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to a hand-shaped member or the hand-shaped fastener?  
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a previously rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RODA-BALZARINI (US 5,501,376).
Regarding claims 1 and 9, RODA-BALZARINI discloses a dressing assistance device, comprising a base (B; refer to figure below) having a pair of opposing ends (Fig. 3).  RODA-BALZARINI discloses a pair of vertical supports (2, 2) each extending from the opposing ends of the base (Fig. 3).  RODA-BALZARINI discloses a horizontal support (H; refer to figure below) disposed between an upper end (refer to figure below) of each of the vertical supports (Fig. 3).  RODA-BALZARINI discloses the base (B), the pair of vertical supports (2, 2), and the horizontal support (H) defining a central opening 
Regarding claim 10, RODA-BALZARINI discloses each of the hand-shaped fastener including an open palm (wherein the pinchers connect together) facing the opposing hand-shaped member (Figures 2-3).

    PNG
    media_image1.png
    679
    705
    media_image1.png
    Greyscale


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOMASI (US 4,892,239).
Regarding claim 1, TOMASI discloses a dressing assistance device, comprising a base (12) having a pair of opposing ends (Figures 1 and 2).  TOMASI discloses a pair of vertical supports (1) each extending from the opposing ends (i.e. sides) of the base (Figures 1 and 2).  TOMASI discloses a horizontal support (upper horizontal plate or horizontal portion of 2) disposed between an upper end of each of the vertical supports (Figures 1 and 2).  TOMASI discloses the base (12), the pair of vertical supports (1), and the horizontal support (top plate; or horizontal portion of 2) defining a central opening therebetween (Fig. 1).  TOMASI discloses a pair of lifting arms (outward extending portions of 2) disposed on the pair of vertical supports (Figures 2 and 3).  TOMASI discloses each of the pair of arms being continuously oriented perpendicular to 
Regarding claims 2 and 4, TOMASI discloses the hand shaped fastener being comprised of an interior material (material of 3, 4) and an exterior material wherein the exterior material is a high friction material (rubber; col. 2, lines 29-32) (Figures 1-2).
Regarding claim 5, TOMASI discloses the control (15, 16) being disposed on the horizontal support (portion of 2) (Fig. 1).      



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RODA-BALZARINI (US 5,501,376) in view of GOULDSON et al. (US 2003/0155387).
RODA-BALZARINI discloses a dressing assisting device having a hand shaped fastener as discussed above.  However, RODA-BALZARINI fails to disclose the hand shaped fastener being comprised of an interior material and an exterior material.  Note that the hand shaped fastener of RODA-BALZARINI is represented by pinchers or in other words a clamp.  As it is old and known in the art, GOULSDON discloses a clamp comprising a spring steel (spring 14; para 0059; figures 6a-6c and 10a-10b) to create a biasing clamping force and an exterior material in the form of a high friction material (non-slip pad 16a; figures 3b and 6a-6c) to prevent clothing from slipping out of the clamp.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the pinchers of RODA-BALZARINI with an interior material in the form of spring steel and an exterior material in the form of a high friction material, in order to clamp and securely hold clothing items within the pinchers.  

s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RODA-BALZARINI (US 5,501,376).
Regarding claims 6 and 7, RODA-BALZARINI discloses an electric moto as discussed above.  It is inherent that some form of power supply would be needed to supply power to the motor (battery or wall plug) in order for the motor to function.  It is considered old and known in the art to use a rechargeable battery as a power supply to an electric motor in order to allow greater flexibility and movability of the overall device.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the dressing assistance device of RODA-BALZARINI with a power supply of a rechargeable battery because such is considered old and known in the art in order to allow greater flexibility and movability of the dressing assistance device.  

  Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMASI (US 4,892,239) in view of CLARK et al. (US 2014/0252047).
TOMASI discloses a base (12) as discussed above.  However, TOMASI fails to disclose the base having the configuration as claimed by the applicant within claim 8.  CLARK discloses a base (30) comprising a center portion (34) and two opposing end portions (38, 38) wherein the end portions have a greater width than the center portion in order to stabilize the base (Fig. 2).  Note that the use of tapers transitioning from opposing end portions to a center portion is considered old and known in the art in order to provide a more visually appealing appearance (For support please note figure 1 of US 6,196,429).  Accordingly, it would have been obvious to a person with ordinary skill 

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732